DECISION
The application of the above-named defendant for a review of the sentence of 10 years on each of two count of Incest, to be served consecutively with 10 years sus*25pended plus conditions on Count II imposed on June 3, 1987, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
DATED this 12th day of November, 1987.
We wish to thank Larry Nistler, Lake County Attorney, for appearing before the Sentence Review Board.
We wish to thank Milton Datsopoulos, Attorney at Law from Missoula for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas C. Honzel, Douglas Harkin, Judges.